Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 1 of 7 PagelID #: 7

 

FILED

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

‘Nod Dobls 393677)

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION No. |: 19° ¢v- 00735
(Number to be assigned by Court)

Mc Vowel county Ciecurd couct

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes No YY

 

 

 
Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 2 of 7 PagelD #: 8

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

 

 

 

 

 

 

 

 

 

 

1. Parties to this previous lawsuit:
Plaintiffs:
Defendants:

2. Court (if federal court, name the district; if state court, name the
county);

Be Docket Number:

4, Name of judge to whom case was assigned:

5. Disposition (for example: Was the case dismissed? Was it appealed?

Is it still pending?

 

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 
II.

III.

Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 3 of 7 PagelD #: 9

Place of Present Confinement: Stey ens Cocrectisaal ceate CC

 

 

 

 

 

 

A. Is there a prisoner grievance procedure in this institution?
Yes ae No.
B. Did you present the facts relating to your complaint in the state prisoner
grievance procedure?
Yess No a
GC. If you answer is YES:
1. What steps did you take?
De What was the result?
D. If your answer is NO, explain why not: The Facil \y carl muuisication
{os shubedd hes AG authoorty tc corel a sentance.
Parties

(In item A below, place your name and inmate registration number in the first blank
and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A.

Name of Plaintiff: Tod ¥ dD oles 348 672]
Address: “7S VicZinice Ave. Welds WY LY6O |

Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 4 of 7 PagelD #: 10

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C. Defendant: M\< Dowell CoualY ciecuit Couct

is employed as:

 

at

 

D. Additional defendants:

 

 

 

 

IV. Statement of Claim
State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a

number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

on Aly IL. Qo07 the Pelibione uods convictedl Lic

an Ockeber Joc? incident and subsequeallY incatceccrter,
Leck Vicginica Code GI-12-26. akiclh Peewlides {co additional
Sureewision A Sex ves dfeadees, tool eCbect Vo 2063.
(Wesk Uivyiqice Cade 62-12-26 is clea cond unmiclalrrbley
Punalwe 1A Qature aad Q{} PecSons cubiectecl terete
have exPect enced wnat camauats 4. co de bacho dererinetion
& conshituticnallY Peokeckert civil \Whecves, The McDowell
Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 5 of 7 PagelID #: 11

IV. Statement of Claim (continued):

CounlY ciecuik couch hos rebroacivelY wPPlied|

nesh ViCPinia code 62-12-26 te fle Pelioner in cleac
Wiclethtian o£ Ackicle |. Sechian lo Warterd clues canchdution,
Achicle 3. section Y West VirFinice coastilution ane Qn

imoclant case lau. West virginia VU Teccy Deel I a

600227 W Va Goo,

 

 

 

V. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments.
Cite no cases or statutes.

Peliboner Cees this Court to pulh£Y anc male veid
ve order A SuRorsisedd Celease Uh AN has Leen
cobroacivel7 oP Pli ed to Ve Peliliones,

 

 

 

 

 

 
Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 6 of 7 PageID #: 12

V. Relief (continued)):

 

 

 

 

 

VII. Counsel

 

 

 

 

 

A. If someone other than a lawyer is assisting you in preparing this case, state the
person’s name:

By, Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

Yes No _ Y

If so, state the name(s) and address(es) of each lawyer contacted:
If not, state your reasons: Felihiones 1S unalle to Po Y boc
legal Sennrced.

C. Have you previously had a lawyer representing you in a civil action in this

court?

Yes No V
Case 1:19-cv-00735 Document 2 Filed 10/10/19 Page 7 of 7 PagelD #: 13

If so, state the lawyer’s name and address:

 

 

Signed this 26 4\. _ day of SePlembec 2019.

ie) edly LD otal

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on O4-25-~ 2cl9F
(Date)

 

Tada VL

 

Signature &f Movant/Plaintiff

 

Signature of Attorney
(if any)
